Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 02/16/2021.
Claims 1-8, 11-18, and 21-26 are pending and have been examined.
Claims 1-8, 11-18, and 21-26 are rejected.

Response to Arguments
Applicant’s arguments with respect to claims below have been considered but is moot in view of new grounds of rejections based on amendments.
Applicant argues that assigning, using the hardware processor, the second argument to the argument cluster; and in response to assigning both the first argument and the second argument to the argument cluster, applying, using the hardware processor, a penalty to a similarity between the argument cluster and a second argument cluster.
Abend on page 226 in section “Introduction” and page 227 in section “FrameNet” specifically teaches determination of semantic roles. Abend, in section 3.1 teaches argument clustering and argument role determination as it teaches obligatoriness and compositionality. Further, in 3.2 Abend teaches argument identification similar to assigning argument to a cluster. Also, regarding representation of a syntactic relation, Haley teaches determining syntactic relations by teaching representative interpretations (Haley [0045: “The method includes algorithmically interpreting the portion of natural language text in a computer system into a number of data structures representing one or more interpretations of the portion of natural language text as a number of logical formulas. 
Lastly, semantic role is taught by all reference as interpretation of language determines semantics of text. Additionally, Abend on page 226 in section “Introduction” and page 227 in section “FrameNet” specifically teaches determination of semantic roles.
Therefore, the references at least in combination suggests the argued limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 18, and 23-26 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim limitations in question states that penalty is applied to a “similarity”. However, there is a lack of explanation as to how penalties are applied to a “similarity”. Examiner cannot determine whether a similarity value is calculated and then a penalty is applied to the value, penalty affects a variable included in a similarity algorithm, or there is another algorithm used to calculate penalty altogether. Examiner requests explanation of what “penalty” is and how it interacts with “similarity” and “cosine similarity”. Applicant cites to page 14, lines 1-12 of the specification to determine scope. However, the Office does not read the specification into the claims. If the algorithm found in the citation 
This ambiguity is stated in dependent claims 8, 18, 26 and independent claim 23. Claim 24-25, cosine similarity, depends on claim 23 and is similarly rejected. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-7, 11-17, and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Haley (US 2016/0085743), further in view of Siskind et al. (US 2014/0369596; “Siskind” hereinafter), further in view of Abend et al. (“Fully Unsupervised Core-Adjunct Argument Classification”, 2010) and further in view of Nice et al. (US 20150278908; “Nice” hereinafter).
As per claim 1, Haley discloses A system comprising:
a non-transitory memory storing an executable code;
a hardware processor configured to execute the executable code to:
receive an input sentence including a first predicate and at least a first argument depending from the first predicate; identify the first predicate; identify the first argument based on the first predicate (Haley [0045: Describes receiving sentence input and identifying arguments pertaining to predicates.]; [0120: “Each such atomic formula comprises a predicate with a number of arguments.”]);
[represent the first argument as a first multi-dimensional vector having a plurality of components each corresponding to a respective one of a plurality of letters include in the first argument];
apply a [dependency multiplication by multiplying the first multi-dimensional vector representing the first argument] with a representation [of a syntactic relation between the first argument and the first predicate] to determine a semantic role of the first argument in the input sentence (Haley [0121: “There is a rough correspondence between the predicates used in dependency-based grammars and a neo-Davidsonian representation of the predicate-argument structures produced by lexical unification grammars.”] wherein Haley shows an algorithm to represent dependency.); and
[assign the first argument to an argument cluster based on the semantic role of the first argument].
Even though Haley teaches dependencies, it does not specifically teach, but Siskind in an analogous art teaches: 
[dependency multiplication by multiplying] the first multi-dimensional vector representing the first argument [with a representation] of a syntactic relation between the first argument and the first predicate (Siskind [0297: “FIG. 17 illustrates the resulting cross-product lattice where each node in the lattice includes the combination of two detections, one for each tracker lattice, and three HMM states, one for each word lattice.”]; [0224: “For each word, it is then determine from the parse tree, which words in the sentence are determined to be its dependents in the sense of government, and how many such dependents exist, from the theta grid specified in Table 11(b).”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the dependency multiplication of Siskind into the language analysis module of Haley to produce an expected result of using dependencies for semantic analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a way to interpret sentences using known and proven grammatical methods.
Even though Haley teaches language analysis, it does not specifically teach, but Abend in an analogous art teaches:
assign the first argument to an argument cluster based on the semantic role of the first argument (Abend [section 1: Introduction: Describes clustering as classifying arguments as “core-adjunct classification”.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the clustering of arguments of Abend into the language analysis module of Haley to produce an expected result of clustering arguments for semantic analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to provide distinction between argument types to allow efficient understanding of natural language.
Even though Siskind and Abend teaches language analysis and vector arithmetic, it does not specifically teach, but Nice in an analogous art teaches:
dependency multiplication by multiplying and represent the first argument as a first multi-dimensional vector having a plurality of components each corresponding to a respective one of a plurality of letters include in the first argument (Nice [0022: Describes use of matrix factorization where a latent item model is created using vectors that represent first argument vector.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the vector arithmetic using matrices taught in Nice and Siskind with the clustering of arguments of Abend into the language analysis module of Haley to produce an expected result of using various multi-dimensional vectors to apply a dependency multiplication. The modification would be obvious because one of ordinary skill in the art would be motivated to provide users a tool for analyzing information by using models that can be reused in a consistent and systematic method.

As per claim 2, rejection for claim 1 is incorporated and further Abend discloses The system of claim 1, wherein the hardware processor is further configured to execute the executable code to:
determine a meaning of the input sentence based on the first predicate, the first argument, and the semantic role of the first argument; [and provide a user feedback based on the meaning of the input sentence, the user feedback including one of a text feedback or an audio feedback] (Abend [Section 1: Introduction: “The algorithm uses three measures based on different characterizations of the core-adjunct distinction, and combines them using an ensemble method followed by self-training. The measures used are based on selectional preference,.predicate-slot collocation and argument-slot.collocation.”]).
Abend does not explicitly teach feedback; However, Haley teaches:
and provide a user feedback based on the meaning of the input sentence, the user feedback including one of a text feedback or an audio feedback (Haley [0043: “The present invention further 

As per claim 3, rejection for claim 1 is incorporated and further Haley discloses The system of claim 1, wherein the dependency multiplication is applied to the input sentence symmetrically (Haley [0025: “Additional processing of parse trees may provide dependency structures, as produced by dependency grammars. Dependency grammars typically provide little or no direct information concerning quantification, but may be further processed to produce some constraints on the relative scope of quantifiers.”]).
Haley does not explicitly teach symmetrically. However, Siskind in an analogous art teaches: 
symmetrically [and] asymmetrically (Siskind [0065: “FIG. 5 shows an example of a sentence in which the arguments of the condition(s) are not symmetrical. In various aspects, the condition(s) include at least one asymmetric condition relating to two or more of the participant(s).”]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the dependency multiplication of Siskind into the language analysis module of Haley to produce an expected result of using dependencies for semantic analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to provide a way to interpret sentences using known and proven grammatical methods.

As per claim 4, rejection for claim 1 is incorporated and further Haley discloses The system of claim 1, wherein the hardware processor is further configured to execute he executable code to:
receive a second argument of the input sentence, the second argument depending from the first predicate (Haley [0031: “In other cases, a predicate may logically require an argument which does not occur within the text, such as omitting the subject of a passive verb and other forms of ellipsis.”]; [0194: “Where, again, Davidsonian variables are omitted for simplicity and SVOC denotes the typical pattern of a verb of valence 3 consistent of a subject, object, and complement, in that order, when used in active voice.”]);
Identify the second argument based on the first predicate; apply a second dependency multiplication by multiplying the second argument with a second representation of a second syntactic relation between the second argument and the first predicate to determine a second semantic role of the second argument in the input sentence (Haley [0121: “There is a rough correspondence between the predicates used in dependency-based grammars and a neo-Davidsonian representation of the predicate-argument structures produced by lexical unification grammars.”] wherein Haley shows an algorithm to represent dependency.);
[and assign the second argument to a  second argument cluster based on the second semantic role of the second argument].
Even though Haley teaches language analysis, it does not specifically teach, but Abend in an analogous art teaches:
assign the first argument to an argument cluster including one or more similar arguments based on the semantic role of the first argument (Abend [section 1: Introduction: Describes clustering as classifying arguments as “core-adjunct classification”.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to 

As per claim 5, rejection for claim 1 is incorporated and further Abend discloses The system of claim 1, wherein the argument cluster includes a plurality of arguments having a similar relationship to the first predicate (Abend [Section 1: Introduction: “We focus on prepositional arguments, since non-prepositional ones are generally cores. The algorithm uses three measures based on different characterizations of the core-adjunct distinction, and combines them using an ensemble method followed by self-training.”]), and wherein identifying the first argument based on the first predicate is an unsupervised parsing of the input sentences (Abend [Section 1: Introduction: “In this paper we present a fully unsupervised algorithm for core-adjunct classification. We utilize leading fully unsupervised grammar induction and POS induction algorithms.”]).

As per claim 7, rejection for claim 1 is incorporated and further Siskind discloses The system of claim 1, wherein the hardware processor is further configured to execute the executable code to apply the dependency multiplication using a matrix (Nice [0022: Describing matrix factorization.]).

As per claim 8, rejection for claim 1 is incorporated and further Siskind discloses The system of claim 1, wherein the input sentence includes a second argument depending from the first predicate, and wherein the processor is further configured to execute the executable code to:
assign the second argument to the argument cluster (Abend [section 1: Introduction: Describes clustering as classifying arguments as “core-adjunct classification”.]); 
and in response to assigning both the first argument and the second argument to the argument cluster, apply a penalty to a similarity between the argument cluster and a second argument cluster (Siskind [0297: “FIG. 17 illustrates the resulting cross-product lattice where each node in the lattice includes the combination of two detections, one for each tracker lattice, and three HMM states, one for each word lattice.”]; [0224: “For each word, it is then determine from the parse tree, which words in the sentence are determined to be its dependents in the sense of government, and how many such dependents exist, from the theta grid specified in Table 11(b).”]; [0179: Describes use of a penalty in natural language processing. “In essence, a penalty is paid for forcing a track to agree with the enforced predicates and the ultimate rank order is influenced by this penalty.”] while clustering analysis is taught by Abend above.).

Claims 11-15, 17-18 and 21-22 are the method claims corresponding to method claims 1-7, while claim 21 is a system claim corresponding to method claim 3.  Haley discloses a method and system (¶ [0046]) for executing the system of claims 1-7.  Thus, claims 11-15, 17-18 and 21-22 are rejected under the same rationale set forth in connection the rejections of claims 1-7.

Claim 23, Haley discloses A method for use with a system including a non-transitory memory and a hardware processor, the method comprising:
receiving, using the hardware processor, an input sentence including a first predicate, a first argument depending from the first predicate, and a second argument depending from the first predicate (Haley [0045: Describes receiving sentence input and identifying arguments pertaining to predicates.]; [0120: “Each such atomic formula comprises a predicate with a number of arguments.”]);
identifying, using the hardware processor, the first predicate; identifying, using the hardware processor, the first argument based on the first predicate; applying, using the hardware processor, a [dependency multiplication] to determine a semantic role of the first argument based on the first predicate (Haley [0045, 0121: “There is a rough correspondence between the predicates used in dependency-based grammars and a neo-Davidsonian representation of the predicate-argument structures produced by lexical unification grammars.”] wherein Haley shows an algorithm to represent dependency.);
[assigning, using the hardware processor, the first argument to an argument cluster based on the semantic role of the first argument; 
assigning, using the hardware processor, the second argument to the argument cluster];
and in response to assigning both the first argument and the second argument to the argument cluster, applying, using the hardware processor, a [penalty to similarity between the argument cluster and the second argument cluster].
Even though Haley teaches dependencies, Siskind in an analogous art teaches: 
applying . . . a penalty to similarity between the argument cluster and the second argument cluster and determine a semantic role of the first argument based on the first predicate and (Siskind [0297: “FIG. 17 illustrates the resulting cross-product lattice where each node in the lattice includes the combination of two detections, one for each tracker lattice, and three HMM states, one for each word lattice.”]; [0224: “For each word, it is then determine from the parse tree, which words in the sentence are determined to be its dependents in the sense of government, and how many such dependents exist, from the theta grid specified in Table 11(b).”]; [0179: Describes use of a penalty in natural language processing. “In essence, a penalty is paid for forcing a track to agree with the enforced predicates and the ultimate rank order is influenced by this penalty.”] while clustering analysis is taught by Abend below.). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of various arguments and penalties of Siskind into the language analysis module of Haley and clustering of Abend to produce an expected 
Even though Haley teaches language analysis, Abend in an analogous art teaches:
assign the first argument to an argument cluster including one or more similar arguments based on the semantic role of the first argument and assigning, using the hardware processor, the second argument to the argument cluster (Abend [section 1: Introduction: Describes clustering as classifying arguments as “core-adjunct classification”.]). Furthermore, the combined teachings of Siskind and Abend teaches applying penalty for argument analysis because Siskind teaches applying penalties while Abend teaches cluster analysis. Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the clustering of arguments of Abend into the language analysis module of Haley to produce an expected result of clustering arguments for semantic analysis. The modification would be obvious because one of ordinary skill in the art would be motivated to provide distinction between argument types to allow efficient understanding of natural language.
dependency multiplication by multiplying and represent the first argument as a first multi-dimensional vector having a plurality of components each corresponding to a respective one of a plurality of letters include in the first argument (Nice [0022: Describes use of matrix factorization where a latent item model is created using vectors that represent first argument vector.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the vector arithmetic using matrices taught in Nice and Siskind with the clustering of arguments of Abend into the language analysis module of Haley to produce an expected result of using various multi-dimensional vectors to apply a dependency multiplication. The modification would be obvious because one of ordinary skill in the art would be motivated to provide 

Claim 24, rejection for claim 23 is incorporated and further Siskind and Abend discloses The method of claim 23, further comprising:
representing, using the hardware processor, the first argument as a first multi-dimensional vector having a plurality of components each corresponding to a respective one of a plurality of letters included in the first argument (Siskind [0297: “FIG. 17 illustrates the resulting cross-product lattice where each node in the lattice includes the combination of two detections, one for each tracker lattice, and three HMM states, one for each word lattice.”]; [0224: “For each word, it is then determine from the parse tree, which words in the sentence are determined to be its dependents in the sense of government, and how many such dependents exist, from the theta grid specified in Table 11(b).”]);
wherein applying applies the dependency multiplication to the first multi-dimensional vector representing the first argument to determine the semantic role of the first argument based on the first predicate the executable code represents the first argument as a first vector and the dependency multiplication as a matrix (Nice [0022: Describes use of matrix factorization where a latent item model is created using vectors that represent first argument vector.]; [Abend [section 3.1 overview where semantic role is described.]).

Claim 25, rejection for claim 23 is incorporated and further Siskind and Abend discloses The system of claim 8, wherein applying the penalty applies the penalty to a cosine similarity between a centroid of the argument cluster and a centroid of the second argument cluster (Siskind [0297: “FIG. 17 illustrates the resulting cross-product lattice where each node in the lattice includes the combination of two detections, one for each tracker lattice, and three HMM states, one for each word lattice.”]; [0224: .

Claim 26, rejection for claim 23 is incorporated and further Siskind and Abend discloses The system of claim 18, wherein applying the penalty applies the penalty to a cosine similarity between a centroid of the argument cluster and a centroid of the second argument cluster (Siskind [0297: “FIG. 17 illustrates the resulting cross-product lattice where each node in the lattice includes the combination of two detections, one for each tracker lattice, and three HMM states, one for each word lattice.”]; [0224: “For each word, it is then determine from the parse tree, which words in the sentence are determined to be its dependents in the sense of government, and how many such dependents exist, from the theta grid specified in Table 11(b).”]; [0179: Describes use of a penalty in natural language processing. “In essence, a penalty is paid for forcing a track to agree with the enforced predicates and the ultimate rank order is influenced by this penalty.”] while clustering analysis is taught by Abend.)..

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tur et al. (US 20160055240) – This reference tea3ches determining arguments and semantic templates to determine meaning of utterances to improve user experience with targeted language understanding dialog systems.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 5/22/2021
/TAELOR KIM/Primary Examiner, Art Unit 2156